Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15, 18 and 19 are pending in the application.

Election/Restrictions
Applicant’s election of Group I, 

    PNG
    media_image1.png
    277
    574
    media_image1.png
    Greyscale

and the species of Compound A-11,

    PNG
    media_image2.png
    188
    306
    media_image2.png
    Greyscale

in the reply filed on February 17, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

The requirement is still deemed proper and is therefore made FINAL.


Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
November 18, 2019.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on December 24, 2020.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Objections
Claim 9 is objected to because of the following informalities: a period is missing from the end of claim 9.

Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6-8, 18 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the conflicting claims of the following co-pending applications. See Table below.
Copending Application No.
{US-PGPUB}
Conflicting Claims in the copending application
See especially in the copending application

16/021,514
{US 2019/0051829}
Claims 1-19
the 1st compound on page 18 in claim 11
16/271,206
{US 2019/0252623}
Claims 1-19
Compounds 198 and 201 in claim 10 (page 24)
17/063,884
{US 2021/0122765}
Claims 1, 2, 4, 6, 7, 20, 21, 24-27, 29, 30, 32-35 and 38
the next to the last compound claimed on page 22 in claim 29
17/201,222
{US 2021/0210700}
Claims 1-14 and 16-20
the 5th compound in claim 13 (page 17) and the 4th compound claimed in claim 20 (page 60)

.
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the copending applications claim compounds that anticipate the present claimed compounds or the copending applications claim methods of using compounds that anticipate the present claimed invention.
The instant application and the copending applications have a common assignee {i.e., Universal Display Corporation}.  Further, the present application is not related to the copending applications and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in each of the copending applications would anticipate and/or render obvious the claims in the present application. 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Claims 1-9, 18 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents. See Table below.
US Patent No.
Conflicting Claims in the patent
See especially in the patent

10,243,150
Claims 1-16
the compound on lines 40-50 in claim 8 and the 1st compound claimed in claim 9
10,862,051
Claims 1-15
Compound A-11 in claim 9, columns 133-134
10,608,188
Claims 1-16
the 1st compound in column 177 in claim 16
10,964,895
Claims 1-16
the 1st compound in claim 5 (column 177)
10,249,827
Claims 1, 2, 5-15, 17 and 20
Compounds A-62, A-63, A-64 and A-6 in claim 9 (columns 213-214)
10,971,687
Claims 1-4 and 8-20 
the 2nd compound in column 164 in claim 14
10,930,862
Claims 1-20
the 2nd compound in column 192 in claim 12
10,910,577
Claims 1-19
the 3rd compound in column 252 in claim 11
10,840,459
Claims 1-20
Compounds 7 and 8 in columns 193-194 in claim 13

	
.
Although the claims at issue are not identical, they are not patentably distinct from each other because each of the above patents claim at least one compound that anticipates the present claimed invention or claims a method of using a compound that anticipates the present claimed invention.
The present application is a continuation of 16/275,678, which matured to U.S. Patent No. 10,862,051, which is a continuation of Application Number 15/453,591, which matured to U.S. Patent No. 10,243,150.  During the prosecution of Application Number 15/453,591, a restriction was required between the products of formula (I) in Group I, the methods of using (Group II), the method of making (Group III), and the products of formula (II) in Group IV.  Applicant elected the products of formula (I) in Group I.  The non-elected invention of Group II was later rejoined as stated on pages 3-4 of the Notice of Allowability dated November 14, 2018.  During the prosecution of Application Number 16/275,678, a restriction was required and the products of formula (I) in Group I were elected.  The non-elected inventions were rejoined as stated on pages 2-3 of the Notice of Allowability dated July 27, 2020.  Therefore, no 35 USC 121 shield exists here.  See MPEP 804.01.
Additionally, the present application shares a common assignee {i.e., Universal Display Corporation or UDC} and/or at least one common inventor with each of the patents.  Further, the present application is not related to the patents cited above, with the exception of US 10,862,051 and US 10,243,150, and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in each of the patents would anticipate and/or render obvious the claims in the present application.


The elected species of Compound A-11 is not allowed.  See claim 9 in US Patent 10,862,051.




	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


April 27, 2022
Book XXII, page 86